DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The amendment of claims 1-4 and cancellation of claim 5 are acknowledged.

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites “lurther” this should be changed to “further”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sekido et al. (US 2013/0264099) in view of Iijima et al. (US 6,773,885) and further in view of Iwaida et al. (US 6,824,858).
	Regarding claim 1, Sekido discloses a photo and thermo-curable resin composition comprising a binder polymer (A), crosslinked polymer particles (B), thermosetting resin (C), photo-polymerization initiator (D), and other components (0026) wherein the binder polymer (A) includes a carboxyl group-containing photosensitive resin (A4) (0036) and the thermosetting resin includes epoxy resins containing an epoxy group (0097 and 0099). Other components including inorganic filler particles (0118). 
	Sekido is silent regarding a suitable value of an equivalent number of the epoxy group/an equivalent number of carboxyl group prompting one of ordinary skill to look to the art to find a suitable value or a suitable amount of the inorganic filler.
	Regarding the claimed value, Iijima, in the analogous field of photocurable and thermocurable resins (column 1, lines 5-10) discloses the epoxy group being in the range of 0.8 to 2.0 equivalent weights per one equivalent weight of the carboxyl group (column 9, lines 25-30).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the composition of Sekido to have a value of an equivalent number of epoxy group/equivalent number of carboxyl group of 0.8 to 2.0, as taught by Iijima, to achieve a cured film with resistance to soldering heat and electroless plating (column 9, lines 30-40).
	Regarding the compositional proportions, Iwaida, in the analogous field of photocurable and thermosetting resin compositions, discloses a composition comprising inorganic filler (column 15, lines 20-25). The thermosetting composition including preferably 5 to 100 parts by weight carboxyl group-containing photosensitive resin (column 11, lines 1-10), preferably 2 to 10 parts by weight photopolymerization initiator 
	Iwaida does not expressly disclose the amount of filler based on total weight of the photo-curable and thermo-curable resin however, as Iwaida discloses parts by weight for each of the components of the composition, the amount of filler based on total weight of the photo-curable and thermo-curable resin composition can be calculated. Given 0.2 to 30 parts by weight photopolymerization initiator (column 12, lines 30-35), 30-300 parts by weight diluent (column 13, lines 10-15), 5 to 100 parts by weight epoxy compound (column 15, lines 10-20), 0.01 to 10 parts by weight epoxy curing agent (column 16, lines 25-30), and up to 250 parts by weight inorganic filler (column 15, lines 45-50) based on 100 parts by weight of the total amount of photosensitive prepolymer and carboxyl group-containing copolymer resin, the amount of inorganic filler taught is up to 65 parts by weight based on total weight of the photo-curable and thermo-curable resin composition, overlapping the claimed 60 or more parts by weight.

	Regarding claim 2, Sekido discloses the composition having an acid value of less than 30 mg KOH/g (0170 and 0172).
Regarding the overlapping ranges discussed in claims 1 and 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claims 3 and 4, modified Sekido does not disclose a crosslink density or glass transition temperature as claimed of the composition after curing. However, given Sekido in view of Iijima discloses the same resin composition as claimed and method of formation of mixing the components together (0026), it is expected for the composition of the prior art to be capable of achieving a crosslink density of from 50x103 mol/m3 to 150x103 mol/m3 and glass transition temperature of 180oC or higher after curing as claimed.
Regarding claim 6, Sekido does not teach the addition of a 0.5 to 2 parts by weight of a photosensitive acrylate compound based on the total weight of the photo-curable and thermos-curable resin composition.
	Iijima teaches the composition including a photosensitive methacrylate compound (column 7, lines 30-35).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have added a photosensitive methacrylate, as taught by Iijima, to the composition of Sekido, to exalt the photochemical reactivity of the composition (column 7, lines 35-40).
	Iijima teaches added 10 to 50 parts by weight based on 100 parts by weight of the photosensitive prepolymer (B) does not disclose the amount of photosensitive methacrylate to be incorporated based on total weight of the composition. However, as discussed above, as there is no evidence indicating the compositional proportions are critical, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Moreover, Iijima teaches that the photosensitive methacrylate compound is used for the purpose of exalting the photochemical reactivity of the composition (column 7, lines 35-40). Thus is would have further been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the amount of photosensitive methacrylate through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 7, Sekido discloses the addition of pigment, leveling agent, coloring agent, silane coupling agent (0119-0122).

Response to Arguments
Applicant’s amendments filed 02/11/2021 have been entered. Due to the amendments new claims objections have been made.

Applicant's arguments over Sekido et al. (US 2013/0264099) in view of Iijima et al. (US 6,773,885) and further in view of Iwaida et al. (US 6,824,858) have been fully considered but they are not persuasive.

Applicant argues that MPEP 2143.03(IV) states that prior art references must be considered in their entirety, i.e., as a whole, including portions that would lead away from the claimed invention. Specifically applicant argues that because none of the examples in table 2 of Iwaida teaches a content of inorganic filler approaching 60 parts of more in combination with the claimed amounts of epoxy resin, carboxyl group-containing photosensitive resin, and photopolymerization initiator, a person of ordinary skill would not have arrived at the claimed composition without undue experimentation.
	The examiner agrees that the MPEP sets forth that patent references are relevant as prior art for all they contain however this is cited in MPEP 2123. Here further it is taught that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some 
	Applicants can rebut a prima facie case of obviousness by showing the criticality of the range, see MPEP 2144.05(III)(A). The data provided in Table 1 and in the specification at 0068 and 0151-0155 do not set forth criticality of the claimed components. For example, the claims are directed to epoxy resin in an amount of 5 to 20 parts by weight however the examples and comparative examples only teach amounts of epoxy with a lower value of 9% and upper value of 14%. It is noted that at a minimum, data points outside the claimed range, within the claimed range, and at or proximate the claimed endpoints of the claimed range are suggested to show that a range is critical. Moreover, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296. For example, at a minimum the data provided in table 1 is drawn to specific 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781